NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - March 03, 2009 Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 1Q-09 1Q-09 2Q-09 3Q-09 4Q-09 A E E E E The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein. This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws. Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct. Various factors could cause actual results to differ materially. We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which are available free of charge on the SEC’s Web site at www.sec.gov. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified. The average dayrate over the term of the contract will be lower and could be substantially lower. The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control. Our client contracts and operations are generally subject to a number of risks and uncertainties, and we urge you to review the description and explanation of such risks and uncertainties in our filings with the Securities and Exchange Commission (SEC), which are available free of charge on the SEC’s Web site at www.sec.gov. U.S. Gulf of Mexico Semisubmersibles (5) A E E E E Noble Clyde Boudreaux (a, b) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Shell 6/09/2007 6/28/2009 243-245 25 US GOM Shell 6/29/2009 09/28/2009 604-606 Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' US GOM Anadarko/Noble Energy 4/25/2008 3/08/2011 439-441 2 Noble Jim Thompson (a) Noble EVA 4000™ 1984/1999 6,000' US GOM Shell 3/01/2007 2/28/2009 424-426 US GOM Shell 3/01/2009 2/28/2011 504-506 Noble Paul Romano (a) Noble EVA 4000™ 1981/1998 6,000' US GOM Anadarko/BHP 11/05/2007 2/16/2009 434-436 US GOM Marathon 2/17/2009 2/15/2010 481-483 US GOM Noble Energy 2/16/2010 2/15/2012 604-606 Noble Lorris Bouzigard (b) Pentagone 85 1975/2003 4,000' US GOM LLOG 6/23/2008 6/24/2010 269-271 US GOM LLOG 6/25/2010 6/24/2011 334-336 U.S. Gulf of Mexico Submersibles (3)(h) Noble Joe Alford Pace Marine 85G 1982/2006 70’-C US GOM Mariner 8/23/2008 2/25/2009 57-59 US GOM Mariner 2/26/2009 8/25/2009 67-69 Noble Lester Pettus Pace Marine 85G 1982/2007 70’-C US GOM LLOG 9/27/2008 3/20/2009 57-59 Mexico Semisubmersible (1) (c) Noble Max Smith Noble EVA 4000™ 1980/1999 7,000' Bay of Campeche Pemex 8/01/2008 7/31/2011 483-485 Mexico Jackups (12) (c, d) Noble Bill Jennings MLT Class 84-E.R.C. 1975/1997 390’-IC Bay of Campeche Pemex 12/18/2008 6/17/2010 174-175 This contract reprices every three months based on an index of jackup rates in seven international regions. The next date on which the contract is expected to reprice is 3/18/2009. Noble Eddie Paul MLT Class 84-E.R.C. 1976/1995 390’-IC Bay of Campeche Pemex 6/05/2007 12/03/2009 177-179 7 Noble Leonard Jones MLT Class 53-E.R.C. 1972/1998 390’-IC Bay of Campeche Pemex 6/24/2007 12/22/2009 185-187 8 Noble Roy Butler F&G L- 1982/1998 300’-IC (f) In-transit & contract preparation Pemex 11/16/2008 3/01/2009 - Anticipate lump sum fee will offset mobilization costs. 60 Bay of Campeche Pemex 3/02/2009 5/07/2010 167-169 This contract is at a fixed rate for the entire term and is not indexed. Noble Johnnie Hoffman Baker Marine BMC 300 1976/1993 300’-IC Bay of Campeche Pemex 10/31/2007 4/14/2010 170-172 Noble Gene Rosser Levingston Class 111-C 1977/1996 300’-IC Bay of Campeche Pemex 12/21/2007 6/20/2010 170-172 10 Noble John Sandifer Levingston Class 111-C 1975/1995 300’-IC Bay of Campeche Pemex 9/24/2007 3/20/2010 170-172 Noble Lewis Dugger Levingston Class 111-C 1977/1997 300’-IC Bay of Campeche Pemex 6/18/2008 1/31/2010 144-146 This contract reprices every three months based on an index of jackup rates in seven international regions. The next date on which the contract is expected to reprice is 3/18/2009. 21 Noble Sam Noble Levingston Class 111-C 1982 300’-IC Bay of Campeche Pemex 9/22/2007 3/21/2010 170-172 10 Noble Earl Frederickson MLT Class 82-SD-C 1979/1999 250’-IC Bay of Campeche Pemex 7/13/2008 1/12/2009 104-106 This contract was fixed at a dayrate of $104k-$106k until 1/13/2009 at which time the contract repriced at a new dayrate of $138k-$139k. The contract reprices every three months based on an index of jackup rates in seven international regions. The next date on which the contract is expected to reprice is 4/13/2009. 21 Bay of Campeche Pemex 1/13/2009 8/25/2010 138-140 Noble Tom Jobe MLT Class 82-SD-C 1982 250’-IC Bay of Campeche Pemex 8/07/2008 2/06/2009 154-156 This contract was fixed at a dayrate of $154k-$156k until 2/07/2009 at which time the contract repriced at a new dayrate of $157k-$159k. The contract reprices every three months based on an index of jackup rates in seven international regions. The next date on which the contract is expected to reprice is 5/07/2009. 1 8 Bay of Campeche Pemex 2/07/2009 12/06/2011 157-159 Noble Carl Norberg MLT Class 82-C 1976/2003 250'-IC In-transit & contract preparation Pemex 11/16/2008 3/06/2009 - Departure to Mexico. Lump sum fee will offset mobilization costs. 62 3 Bay of Campeche Pemex 3/07/2009 3/07/2011 154-156 This 731 day contract is fixed at a dayrate of $154k-$156k until 8/10/2009 after which time the contract reprices every three months based on an index of jackup rates in seven international regions. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - March 03, 2009 Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 1Q-09 1Q-09 2Q-09 3Q-09 4Q-09 A E E E E Brazil Semisubmersibles(3)(c ) Noble Dave Beard - Newbuild F&G 9500 Enhanced Pacesetter 1986/2008 10,000'-DP Dalian, China - DSIC Shipyard 1/31/2009 - The drilling contract for the Noble Dave Beard gives the customer the right to terminate the contract if the rig did not commence operations by December 2008 and also gives the customer the right to apply a penalty for delay beyond the date upon which it had the right to cancel. We continue to discuss an extension for the commencement and a reduction in penalty for this rig and believe we will come to anaccommodation with the client that is acceptable to us. In-transit Petrobras 2/01/2009 3/24/2009 - Mobilization fee of $208k-$210k per day during the in-transit period will be amortized over the term of the contract. Customs/testing Shipyard 3/25/2009 10/06/2009 - Install thrusters, commission dynamic positioning and drilling systems. Brazil Petrobras 10/07/2009 10/06/2014 219-221 Eligible for a maximum 15% bonus. Noble Paul Wolff Noble EVA 4000™ 1981/1999/2006 9,200'-DP Brazil Petrobras 1/01/2006 11/03/2009 163-165 Eligible for a maximum 20% performance bonus. 10 15 15 Brazil Petrobras 11/04/2009 11/03/2014 427-429 Received Memorandum of Understanding. Eligible for a maximum 15% performance bonus. Petrobras has an option to convert this to a 6-year term at $416k/day plus a maximum 18% performance bonus; option must be exercised by 11/01/2009. Noble Therald Martin (b) Pentagone 85 1977/2004 4,000' Brazil Petrobras 4/11/2007 10/17/2010 113-115 Eligible for a maximum 15% performance bonus. 3 21 Brazil Petrobras 10/18/2010 10/17/2015 269-271 Received Memorandum of Understanding. Eligible for a maximum 10% performance bonus. Brazil Drillships (3) (c ) Noble Roger Eason (b) NAM Nedlloyd-C 1977/2005 7,200'-DP Brazil Downtime/Shipyard 11/29/2007 3/14/2009 - Commissioning systems to prepare for return to work following the repairs related to the fire reported on November 29, 2007. Anticipate +/- 74 days of downtime in the 1Q 2009 for repairs. 62 11 Brazil Petrobras 3/15/2009 3/14/2010 136-138 Eligible for a maximum 15% performance bonus. Brazil Petrobras 3/15/2010 4/30/2011 346-348 Received Memorandum of Understanding. Eligible for a maximum of 15% performance bonus. Brazil Petrobras 5/01/2011 9/28/2011 89-91 Anticipate to enter the shipyard for +/- 150 days for rig modifications and regulatory inspection. Brazil Petrobras 9/29/2011 8/12/2016 346-348 Received Memorandum of Understanding. Eligible for a maximum of 15% performance bonus. Noble Leo Segerius (b) Gusto Engineering Pelican Class 1981/2002 5,600’-DP Brazil Chevron 8/14/2008 6/24/2009 524-526 Brazil Shell 6/25/2009 9/05/2009 524-526 Received letter of intent. 3 6 19 Brazil Petrobras 9/06/2009 3/31/2010 299-301 Received Memorandum of Understanding. Eligible for a maximum of 15% performance bonus. Brazil Petrobras 4/01/2010 8/29/2010 89-91 Anticipate to enter the shipyard for +/- 150 days for rig modifications and regulatory inspection. Brazil Petrobras 8/30/2010 1/23/2016 299-301 Received Memorandum of Understanding. Eligible for a maximum of 15% performance bonus. Noble Muravlenko Gusto Engineering Pelican Class 1982/1997 4,900’-DP Brazil Petrobras 3/18/2007 2/03/2009 119-121 Eligible for a maximum 15% performance bonus. Brazil Shipyard 2/04/2009 3/26/2009 - 27 47 Brazil Petrobras 3/27/2009 10/31/2010 289-291 Received Memorandum of Understanding. Eligible for a maximum of 15% performance bonus. Brazil Petrobras 11/01/2010 3/31/2011 89-91 Anticipate to enter the shipyard for +/- 150 days for rig modifications and regulatory inspection. Brazil Petrobras 4/01/2011 8/14/2015 289-291 Received Memorandum of Understanding. Eligible for a maximum of 15% performance bonus. North Sea Semisubmersible (1) Noble Ton van Langeveld Offshore Co. SCP III Mark 2 1979/2000 1,500' United Kingdom Venture 6/30/2008 6/29/2009 359-361 United Kingdom Venture 6/30/2009 6/30/2010 379-381 Plus a six month priced option at a dayrate of $380k to be declared before 12/31/2009. North Sea Jackups (8) Noble Hans Deul F&G JU-2000E 2008 400'-IC Dalian, China - DSIC Shipyard 11/07/2008 - In-transit Shell 11/08/2008 1/02/2009 34-36 Commissioning Shipyard 1/03/2009 2/05/2009 - Contract preparation. United Kingdom Shell 2/06/2009 2/05/2011 127-129 Noble Julie Robertson Baker Marine Europe Class 1981/2001 390'-IC (e) United Kingdom Venture 9/15/2008 9/14/2009 197-199 4 United Kingdom Venture 9/15/2009 9/14/2010 211-213 Noble Al White CFEM T-2005-C 1982/2005 360’-IC Netherlands Total 10/08/2008 10/07/2009 207-209 2 Noble Byron Welliver CFEM T-2005-C 1982 300’-IC Denmark Maersk 9/04/2008 9/03/2009 209-211 16 Denmark Maersk - Option 9/04/2009 9/03/2010 219-221 Priced option. Noble Lynda Bossler MSC/CJ-46 1982 250’-IC Netherlands Cirrus Energy 9/02/2008 3/01/2009 219-221 Netherlands Wintershall 3/02/2009 8/01/2009 219-221 Netherlands Cirrus Energy 8/02/2009 10/01/2009 219-221 Noble Piet van Ede MSC/CJ-46 1982 250’-IC Netherlands Gaz de France 1/01/2009 12/31/2009 211-213 Noble Ronald Hoope MSC/CJ-46 1982 250’-IC United Kingdom Gaz de France 1/01/2009 12/31/2009 211-213 Noble George Sauvageau NAM Nedlloyd-C 1981 250’-IC Netherlands Wintershall 1/01/2009 12/31/2009 219-221 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - March 03, 2009 Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 1Q-09 1Q-09 2Q-09 3Q-09 4Q-09 A E E E E West AfricaSemisubmersible (1) (c ) Noble Homer Ferrington F&G 9500 Enhanced Pacesetter 1985/2004 6,000' Cote d'lvoire CNR International 4/14/2008 4/13/2009 433-435 7 Libya ExxonMobil 4/14/2009 4/13/2012 504-506 West AfricaJackups (5) (c ) Noble Percy Johns F&G L- 1981/1995 300’-IC Nigeria ExxonMobil 3/28/2007 3/27/2009 170-171 Nigeria ExxonMobil 3/28/2009 3/27/2010 182-184 7 Noble Tommy Craighead F&G L- 1982/2003 300’-IC Nigeria Addax 1/18/2007 2/02/2009 170-171 Cameroon Shipyard 2/03/2009 - Available 28 Noble Ed Noble MLT Class 82-SD-C 1984/2003 250’-IC Nigeria ExxonMobil 9/03/2008 7/02/2009 172-174 Noble Lloyd Noble MLT Class 82-SD-C 1983/1990 250’-IC Nigeria Chevron 8/18/2008 1/31/2009 159-161 Cameroon Shipyard 2/01/2009 - Available 30 Noble Don Walker Baker Marine BMC 150-SD 1982/1992 150’-IC Benin Sapetro 12/15/2008 3/10/2009 147-149 Cameroon Shipyard 3/11/2009 - Available Arabian Gulf Jackups (14) (c ) Noble Roger Lewis F&G JU-2000E 2007 400'-IC Qatar Shell 2/03/2008 2/02/2010 104-106 Noble Jimmy Puckett F&G L- 1982/2002 300'-IC Qatar RasGas - Options 11/29/2007 5/31/2009 59-61 Exercised seven option wells. Remaining options after 5/31/2009, but not yet exercised: One well @ $59k-$61k, nine wells @ $65k-$67k/day and nine wells @ $71k-$73k/day. Estimated time to complete each well is +/- 65 days. Noble Kenneth Delaney F&G L- 1983/1998 300'-IC Qatar QatarGas 3 & 4 8/01/2008 6/07/2009 194-196 Qatar QatarGas 3 & 4 6/08/2009 3/31/2010 162-163 Received contract customer projects length is +/- 10 months, however, contract is subject to a 90-day notice of cancellation or extension. Noble Gus Androes Levingston Class 111-C 1982/2004 300'-IC UAE (Abu Dhabi) Total ABK - Extension 10/01/2008 3/31/2009 98-100 Extensions: Renewable every six months, dayrate increases/decreases capped at 10%. Extension agreement ends 12/31/2010. Noble Harvey Duhaney Levingston Class 111-C 1976/2001 300'-IC Qatar Total 3/25/2008 4/04/2009 98-100 Noble Mark Burns Levingston Class 111-C 1980/2005 300'-IC UAE (Dubai) Dubai Petroleum 10/12/2007 10/11/2009 # Rate withheld at request of operator. 16 Noble Roy Rhodes MLT Class 116-C 1979 300’-IC (g) UAE (Dubai) Dubai Petroleum 3/06/2008 3/06/2009 # Rate withheld at request of operator. UAE (Sharjah) Shipyard 3/07/2009 8/07/2009 - Upgrades and regulatory inspection. 61 59 Noble Cees van Diemen Modec 300C-38 1981/2004 300'-IC Qatar RasGas 9/23/2004 1/08/2009 59-61 UAE (Sharjah) Shipyard 1/09/2009 3/01/2009 - 52 Qatar Anadarko 3/02/2009 5/10/2009 169-171 Noble David Tinsley Modec 300C-38 1981/2004 300'-IC Qatar RasGas 12/01/2008 3/10/2009 159 -161 UAE (Sharjah) Shipyard 3/11/2009 5/12/2009 - Upgrades and regulatory inspection. 21 42 Noble Gene House Modec 300C-38 1981/1998 300'-IC Qatar QatarGas 3 & 4 1/01/2009 5/08/2009 162-163 Received contract customer projects length is +/- 10 months, however, contract is subject to a 90-day notice of cancellation or extension. 2 UAE (Sharjah) Shipyard 5/08/2009 7/10/2009 - Upgrades and regulatory inspection. Noble Charles Copeland MLT Class 82-SD-C 1979/2001 280’-IC Qatar RasGas 3/01/2008 2/14/2009 87-89 UAE (Hamriyah) Shipyard 2/15/2009 4/15/2009 - Upgrades and regulatory inspection. 59 Noble Chuck Syring MLT Class 82-C 1976/1996 250’-IC Qatar Maersk 11/12/2007 11/11/2009 162-163 50 Dhabi II Baker Marine BMC 150 1982/2006 150'-IC UAE (Abu Dhabi) ADOC 7/15/2008 7/14/2011 91-93 Noble Dick Favor Baker Marine BMC 150 1982/2004 150’-IC UAE (Sharjah) Shipyard 10/21/2008 - Available 61 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - March 03, 2009 Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 1Q-09 1Q-09 2Q-09 3Q-09 4Q-09 A E E E E India Jackups (3) (c, d) Noble Ed Holt Levingston Class 111-C 1981/2003 300’-IC India Jindal/ONGC 1/15/2007 9/30/2009 82-83 Rig bareboat chartered to Jindal which is contracted with ONGC. 31 Noble George McLeod F&G L- 1981/1995 300’-IC In-transit Jindal/ONGC 12/18/2008 1/04/2009 - Anticipate lump sum fee will offset mobilization costs. 4 India Jindal/ONGC 1/05/2009 1/04/2012 132-134 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble Charlie Yester MLT Class 116-C 1980 300’-IC India Jindal/ONGC 1/30/2007 1/29/2010 130-131 Rig bareboat chartered to Jindal which is contracted with ONGC. 14 Far EastSemisubmersibles(2) Noble Danny Adkins - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 7/15/2009 - In-transit & acceptance testing Shell 7/16/2009 11/15/2009 424-426 The Noble Danny Adkins must be delivered from the shipyard by July 30, 2009 or the customer has the right to terminate the contract. 21 US GOM Shell 11/16/2009 11/15/2013 446-448 Noble Jim Day - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 12/15/2009 - In-transit & acceptance testing Marathon 12/16/2009 3/31/2010 - Lump sum fee will offset mobilization costs. The drilling contract for the Noble Jim Day contains a termination right in the even the rig is not ready to commence operations by December 31, 2010. US GOM Marathon 4/01/2010 3/31/2014 514-516 Far EastDrillship (1) Globetrotter - Newbuild Globetrotter Class 2011 10,000'-DP Dalian, China - STX / Netherlands - Huisman Shipyard 9/30/2011 - NE has secured priced options for three additional drillships. In-transit & acceptance testing TBA 10/01/2011 12/31/2011 TBA TBA 1/01/2012 TBA TBA Available. Far EastJackups (1) Noble Scott Marks - Newbuild F&G JU-2000E 2009 400'-IC Dalian, China - DSIC Shipyard 6/30/2009 - In-transit Venture 7/01/2009 8/31/2009 44-46 The Noble Scott Marks must be provided by September 30, 2009 or our customer has the right to terminate the contract. North Sea Venture 9/01/2009 8/31/2011 209-211 450 178 197 137 102 2009 Total (includes: shipyard, stacked, and downtime days. Does not include cold-stacked Noble Fri Rodli.) 1064 (a) Unit has been upgraded to the NC-5SM mooring standard. (b) Rig utilizes the Aluminum Alloy Riser technology. (c) In various market segments, the Company contracts with certain parties for the provision of certain local services and advice. Compensation paid to such parties by the Company typically is based on a percentage of the drilling contract’s daywork operating rate, and the Company accounts for such payments in its financial statements in the contract drilling services operating costs and expenses line item. (d) Listed rigs are modified bareboat charter; cost structure varies by region. (e) Leg extensions fabricated to enable the rig to operate in up to 390' of water in a non-harsh environment. (f) Rig is currently equipped to operate in 250' of water. Leg extensions fabricated to enable the rig to operate in up to 300' of water. (g) Rig is currently equipped to operate in 250' of water. (h) Noble's submersible rig, Noble Fri Rodli, is currently cold-stacked. * A Actual approximate downtime incurred during the quarter indicated as of the report date; E Estimated additional downtime days expected to occur as of the report date. # Rate withheld at request of operator. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type.
